                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #: _________________
UNITED STATES DISTRICT COURT                                                             12/11/2019
                                                                            DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MARK IANTOSCA ,                                                :
                                                               :
                                    Plaintiff,                 :    SCHEDULING ORDER FOR
         -v.-                                                  :    DAMAGES INQUEST
                                                               :
ELIE TAHARI, LTD.,                                             :    19-CV-4527 (JSR) (JLC)
                                                               :
                                    Defendant.                 :
----------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        On December 9, 2019, Judge Rakoff granted a default judgment against

defendant (Dkt. No. 21) and on the same day referred this case to me to conduct an

inquest into damages (Dkt. No. 20). The Court hereby directs plaintiff to make any

submissions related to the inquest by January 6, 2020. Plaintiff shall file proof of

service of his submissions and include with them a copy of this Order. Defendant

shall submit its response to plaintiff’s submissions no later than January 27, 2020,

at which point the matter will be considered fully submitted.

        In particular, plaintiff should submit Proposed Findings of Facts and

Conclusions of Law that establish defendant’s liability as a matter of law. In cases

of default judgment, the “court is required to accept all of the [plaintiffs’] factual

allegations as true and draw all reasonable inferences in [plaintiffs’] favor, [. . .] but

it is also required to determine whether the [plaintiffs’] allegations establish [the

defendants’] liability as a matter of law.” Finkel v. Romanowicz, 577 F.3d 79, 84 (2d

Cir. 2009); see also Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)

(“[A] district court has discretion under Rule 55(b)(2) once a default is determined to

                                                        1
require proof of necessary facts and need not agree that the alleged facts constitute

a valid cause of action . . . .” (citation omitted)). “In other words, because a

defendant’s default only establishes its liability based on the well-pleaded

allegations of the complaint, the court must still scrutinize the plaintiff’s pleading

and find the claims sufficiently pleaded.” Vera v. Donado Law Firm, No. 17-CV-

3123 (LGS) (DF), 2019 WL 3306117, at *4 (S.D.N.Y. June 19, 2019), adopted by No.

17-CV-3123 (LGS), 2019 WL 3302607 (S.D.N.Y. July 23, 2019). See also Galeana v.

Lemongrass on Broadway Corp., 120 F. Supp. 3d 306, 313 (S.D.N.Y. 2014) (“[S]ince

the allegations in the complaint must be ‘well-pleaded,’ we are required to examine

whether those factual allegations, if deemed true, establish liability.”) (citing Finkel,

577 F.3d at 84)).

      Additionally, plaintiff should include in his submission evidence to support

any claim of damages. In the context of a default, allegations in a pleading

pertaining to damages are not deemed admitted. Nat’l Photo Grp., LLC v. Bigstar

Entm’t, Inc., No. 13-CV-5467 (VSB) (JLC), 2014 WL 1396543, at *2 (S.D.N.Y. Apr.

11, 2014) (citing Finkel, 577 F.3d at 84), adopted by 2014 WL 5051275 (S.D.N.Y.

Oct. 8, 2014). Rather, “a plaintiff must submit sufficient evidence, in the form of

detailed affidavits and other documentary materials to enable the district court to

‘establish damages with reasonable certainty.’” Id. (quoting Transatlantic Marine

Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997))

(internal citations omitted); see also Fed. R. Civ. P. 55(b)(2). Here, it appears that

defendant credited plaintiff for the photograph at issue in this lawsuit. Complaint ¶



                                            2
10, Exhibit B. Accordingly, plaintiff should specifically address how he was

damaged, assuming a copyright violation occurred.

      As to any request for attorney’s fees and costs, the Court directs plaintiff’s

counsel to provide his year of admission to the bar, cite to authority in support of his

hourly rate (i.e. other decisions that have supported the rate sought), and provide

any documentation he has in support of his costs. See, e.g., Sanchez v. Jyp Foods

Inc., No. 16-CV-4472 (JLC), 2018 WL 4502008 (S.D.N.Y. Sept. 20, 2018) (without

adequate substantiation, a party is not entitled to recover costs).

      Finally, the Court hereby notifies the parties that it may conduct this inquest

based solely upon the written submissions of the parties. See Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const.,

LLC, 779 F.3d 182, 189 (2d Cir. 2015) (quoting Action S.A. v. Marc Rich & Co., 951

F.2d 504, 508 (2d Cir. 1991)); Cement & Concrete Workers Dist. Council Welfare

Fund, Pension Fund, Annuity Fund, Educ. & Training Fund & Other Funds v.

Metro Found. Contractors Inc., 699 F.3d 230, 234 (2d Cir. 2012) (citation omitted).

To the extent that either party seeks an evidentiary hearing on the issue of

damages, such party must set forth in its submission the reason why the inquest

should not be conducted based upon the written submissions alone, including a

description of what witnesses would be called to testify at a hearing and the nature

of the evidence that would be submitted.

      SO ORDERED.

Dated: December 11, 2019
       New York, New York


                                           3
